Case 20-03116-5-DMW        Doc 29 Filed 02/02/21 Entered 02/02/21 10:28:25             Page 1 of 1



 SO ORDERED.

 SIGNED this 2 day of February, 2021.




                                                               ____________________________________
                                                               David M. Warren
                                                               United States Bankruptcy Judge
______________________________________________________________________

                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                RALEIGH DIVISION

 IN RE:

 DARRELL WAYNE HARRIS,                                      CASE NO. 20-03116-5-DMW
                                                            CHAPTER 13
        DEBTOR

               INTERIM CONSENT ORDER CONTINUING HEARING ON
                   CHAPTER 13 TRUSTEE’S MOTION TO DISMISS

        THIS CAUSE comes before the Court on the Chapter 13 Trustee’s Motion to Dismiss
 (Doc 20) and the Debtor’s Response (Doc 21). This matter was scheduled and noticed for hearing
 on January 27, 2021, and the Chapter 13 Trustee and Debtor agree to the entry of this Interim
 Order according to the following terms:

         NOW THEREFORE, IT IS ORDERED that the Debtor shall remit a regular payment of
 $872.00 to the Chapter 13 Trustee on or before February 10, 2021. Should the Chapter 13 Trustee
 not receive the payment on or before February 10, 2021 or should the payment not be honored by
 the bank in any way, this case may be dismissed upon the Chapter 13 Trustee’s notification to the
 Court, without further notice or hearing; and the Chapter 13 Trustee’s Motion to Dismiss is reset
 for hearing on February 24, 2021, at 9:30 AM at 300 Fayetteville Street, 3rd floor Courtroom,
 Raleigh, NC 27601, subject to the conditions set forth herein.

          IN CONSENT:

        /s/ Travis Sasser                            /s/ John F. Logan, Trustee
        Travis Sasser, State Bar No. 26707           John F. Logan, State Bar No. 12473
        Attorney for Debtor                          Chapter 13 Trustee
        2000 Regency Parkway, Suite 230              P.O. Box 61039
        Cary, NC 27518                               Raleigh, NC 27661
        919-319-7400 (ph)                            919-876-1355 (ph)
        travis@sasserbankruptcy.com                  mburnett@ralch13.com

                                        End of Document
